Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 20, 26, 32, 38 and 39  is the inclusion of the limitations of 

“wherein the analysis includes analyzing the fluid for a leak quantity of the fluid, and the analysis of the fluid for the leak quantity of the fuel is ended before the fluid, which has flowed out of the chamber and which is enriched with fuel supplied in a controlled manner, reaches the sensor.” in claim 20, 38 and 39; 

“wherein multiple instantaneous sensor measured values of the sensor are ascertained within a measuring window, for each of the instantaneous measured values, a difference between the instantaneous sensor measured value and a reference value is ascertained, and the differences are added together to form an instantaneous integrator value, and after a defined number of differences, the instantaneous integrator value is compared to an error threshold in order to decide whether the element is defective or not defective.” in claim 26; and

“wherein in the analysis, a signal of the sensor is evaluated, and a proportion of uncombusted or partially combusted fuel in the fluid is ascertained: wherein an earliest start of the signal evaluation of the sensor is a function of a rest rotational position of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747